 


 HR 1362 ENR: To name the Department of Veterans Affairs community-based outpatient clinic in Pago Pago, American Samoa, the Faleomavaega Eni Fa'aua'a Hunkin VA Clinic.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 1362 
 
AN ACT 
To name the Department of Veterans Affairs community-based outpatient clinic in Pago Pago, American Samoa, the Faleomavaega Eni Fa'aua'a Hunkin VA Clinic. 
 
 
1.Name of Department of Veterans Affairs community-based outpatient clinic, Pago Pago, American SamoaThe Department of Veterans Affairs community-based outpatient clinic in Pago Pago, American Samoa, shall after the date of the enactment of this Act be known and designated as the Faleomavaega Eni Fa'aua'a Hunkin VA Clinic. Any reference to such community-based outpatient clinic in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Faleomavaega Eni Fa'aua'a Hunkin VA Clinic.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 